 

Exhibit 10.5

 

FIRST AMENDMENT TO
TRADENAME LICENSING AGREEMENT

 

This FIRST AMENDMENT TO TRADENAME LICENSING AGREEMENT (this “Amendment”) is made
and entered into as of September 10, 2019, by and between Apollo Medical
Holdings, Inc., a Delaware corporation (“Apollo”), and AP-AMH Medical
Corporation, a California professional medical corporation ("AP-AMH").

 

A.           Apollo and AP-AMH have previously entered into that certain
Tradename Licensing Agreement dated as of May 10, 2019 (the “Agreement”).

 

B.           Apollo and AP-AMH desire to amend the Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto, each intending to be bound hereby, agree as follows:

 

1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to such terms in the Agreement.

 

2.           Section 2. The following is hereby added at the end of Section 2 of
the Agreement:

 

“To the extent that AP-AMH is unable to pay any Tradename License Fee when due
hereunder because it has received Series A Dividends in an amount insufficient
(or because it has not received any Series A Dividends) to pay in full such
Tradename License Fee, such unpaid Tradename License Fee(s) shall accrue and be
paid upon receipt by AP-AMH of sufficient funds.”

 

3.           Section 3.3.1. Section 3.3.1 of the Agreement is hereby amended and
restated in its entirety as follows:

 

3.3.1        Immediately upon termination of the Tradename License, (i) AP-AMH
shall cease using the name “Apollo Medical Associates” and every variation and
portion of it, in every respect (including but not limited to signage), and
AP-AMH shall not make any reference on its letterhead or other materials to its
former or then current affiliation with Apollo or its former license or use of
said name; and (ii) AP-AMH shall cause to be filed with the California Medical
Board a cancellation of the fictitious name permit issued to AP-AMH for the name
“Apollo Medical Associates,” which cancellation shall be in form and substance
acceptable to Apollo.

 

4.           Schedule 1. Schedule 1 to the Agreement (Tradename License Fee
Percentage) is hereby amended and restated in its entirety as set forth in
Exhibit A to this Amendment.

 

5.           Effect of Amendment. Except as expressly amended by this Amendment,
all of the terms of the Agreement shall remain unchanged and in full force and
effect.

 

- 1 -

 



 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

“Apollo”   “AP-AMH”       APOLLO MEDICAL HOLDINGS, INC.   AP-AMH MEDICAL
CORPORATION       By: /s/ Mitchell Kitayama   By: /s/ Thomas Lam   Mitchell
Kitayama     Thomas S. Lam, M.D.,   Independent Committee Director     Chief
Executive Officer       By: /s/ Eric Chin                 Eric Chin       Chief
Financial Officer    

 

Signature Page to

FIRST AMENDMENT TO TRADENAME LICENSING AGREEMENT



 

 

 

 

